771 N.W.2d 743 (2009)
Latif Z. ORAM a/k/a Randy Z. Oram and O.B. Properties Limited Partnership, Plaintiffs/Counter-Defendants-Appellees, and
O.B. Properties and Jam Sound Specialists, Inc., Plaintiffs/Counter-Defendants/Third-Party Plaintiffs-Appellees,
v.
John ORAM and Gary Oram, Defendants/Counter-Plaintiffs/Third-Party Plaintiffs-Appellees, and
International Outdoor, Inc., Vision Properties, Inc., Discount Paging Co., Inc., and Future Vision Properties, L.L.C., Third-Party Defendants, and
Harry Cendrowski, Intervening-Plaintiff-Appellee, and
Thav, Gross, Steinway & Bennett, P.C., and Armand Velardo, Intervening-Plaintiffs, and
Abbott Nicholson, P.C., Intervening-Plaintiff-Appellant.
Docket No. 138954. COA No. 280505.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the April 16, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.